153 S.E.2d 84 (1967)
269 N.C. 507
STATE
v.
Eddie Dofich WIGGS, alias Eddie Darsett.
No. 499.
Supreme Court of North Carolina.
March 1, 1967.
*86 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Carl C. Churchill, Jr., Raleigh, for defendant appellant.
BOBBITT, Justice.
Defendant assigns as error the denial of the motions he made in superior court to quash the warrants.
In his brief, defendant contends his said motions should have been granted for the reason it does not appear that the persons who issued the warrants had been designated "desk officers" by the Chief of Police of Raleigh pursuant to authority of G.S. § 160-20.1 and Chapter 1093, Session Laws of 1963. The contention is without merit. Having pleaded not guilty to said warrants in the City Court of Raleigh, a court having jurisdiction of all offenses charged in said warrants, defendant waived defects, if any, incident to the authority of the person who issued the warrant. "Decisions of this Court are uniform in holding that a motion to quash the warrant or bill of indictment, if made after plea of not guilty is entered, is addressed to the discretion of the trial court. The exercise of such discretion is not reviewable on appeal." State v. St. Clair, 246 N.C. 183, 186, 97 S.E.2d 840, 842, and cases cited. See also State v. Furmage, 250 N.C. 616, 620, 109 S.E.2d 563, 566. Too, in respect of defendant's motions in arrest of judgment, such pleas waived defects, if any, incident to the authority of the person(s) who issued the warrants. State v. Doughtie, 238 N.C. 228, 77 S.E.2d 642.
*87 No question as to the validity of either of said statutes was raised in the superior court. Nor is their validity challenged on this appeal. Hence, we do not on this appeal consider questions relating to their validity.
"Under the rules regulating practice and procedure in criminal actions, the objection that the evidence is not sufficient to carry the case to the jury or to sustain a verdict against the accused must be raised during the trial by a motion for a compulsory nonsuit under the statute now embodied in G.S. § 15-173, or by a prayer for instruction to the jury. (Citations) It cannot be raised for the first time after verdict. (Citations)." State v. Gaston, 236 N.C. 499, 73 S.E.2d 311, and cases cited; 1 Strong, N.C. Index, Criminal Law § 100. No motion for compulsory nonsuit having been made in respect of the prosecutions for "Resisting Arrest" and "Assault with a Deadly Weapon," whether the evidence was sufficient to support the convictions on the warrants containing these charges is not presented. The facts in connection with defendant's motions for nonsuit in respect of the prosecutions for "Larceny" and "Disorderly Conduct" are stated below. Separate consideration of each case is necessary to decision on this appeal.

Warrant for Larceny
This warrant charges that defendant "did willfully, unlawfully, and feloniously steal, take and carry away one can of tomato paste, value $.15 cents, from Cottinghams Groc. Store, 421 S. Bloodworth St. of the value of $.15 cents of the goods, chattels and moneys of one J. L. Cottinghams then and there being found and did then and there receive and conceal the said property with intent to appropriate the same to his own use knowing the same to have been stolen," etc. This warrant sufficiently charges the criminal offense of misdemeanor larceny and is not vulnerable to attack by motion in arrest of judgment.
At the conclusion of the State's evidence, and again at the conclusion of all the evidence, defendant moved for judgment as in case of nonsuit on the ground there was a fatal variance between the warrant and the proof. The evidence on which the State relies relates to a can of tomato paste taken from Cottingham's Grocery Store of which Mr. Hayes was manager. We find nothing in the evidence tending to identify this store or the merchandise therein as the property of J. L. Cottingham. Hence, nonsuit on the ground asserted should have been allowed. State v. Stinson, 263 N.C. 283, 139 S.E.2d 558; State v. Brown, 263 N.C. 786, 140 S.E.2d 413. Hence, in respect of the prosecution on this warrant, the verdict and judgment are vacated; and the court's ruling in respect of nonsuit is reversed.

Warrant for Disorderly Conduct
This warrant charges that defendant "did wilfully, maliciously and unlawfully engage in the act of disorderly conduct by cursing and swearing in a loud and boisterous manner in a public place in the city and did also then and there use vulgar and indecent language in the presence of divers persons on 400 Blk. S. Bloodworth," etc.
The State, just before resting its case, offered Section 15-17 of the Raleigh City Code, which the court admitted in evidence over defendant's objection. At the conclusion of the State's evidence, and again at the conclusion of all the evidence, defendant moved for judgment as in case of nonsuit on the ground he was not charged with a violation of any city ordinance. The motions were overruled and defendant excepted. The trial proceeded and the judge instructed the jury as if defendant had been charged with a violation of Section 15-17 of the Raleigh City Code.
Criminal prosecution for violation of a municipal ordinance cannot be maintained if the warrant or indictment on which it is based does not set out the ordinance *88 or plead it in a manner permitted by the 1917 statute now codified as G.S. § 160-272. State v. Burton, 243 N.C. 277, 90 S.E.2d 390. Decisions prior to said 1917 statute include the following: Greensboro v. Shields, 78 N.C. 417; Hendersonville v. McMinn, 82 N.C. 532; State v. Edens, 85 N.C. 522; State v. Lunsford, 150 N.C. 862, 64 S.E. 765. Here, the "Disorderly Conduct" warrant on which defendant was tried contains no allegation, specific or general, to the effect the prosecution was for violation of an ordinance of the City of Raleigh.
Conceding, without deciding, that defendant's conduct was such as to warrant his arrest and prosecution for violation of a Raleigh ordinance, the motion for judgment as in case of nonsuit should have been allowed on the ground defendant had not been charged with the violation of such ordinance. Hence, in respect of the prosecution on this warrant, the verdict and judgment are vacated; and the court's ruling in respect of nonsuit is reversed.

Warrant for Resisting Arrest
This warrant charges that defendant "did unlawfully and wilfully resist officer B. B. Coats, a Raleigh Police, while he was making a lawful arrest at 421 S. Bloodworth St. by fighting him with his hands and kicking him," etc.
G.S. § 14-233 provides: "If any person shall willfully and unlawfully resist, delay or obstruct a public officer in discharging or attempting to discharge a duty of his office, he shall be guilty of a misdemeanor." The only question is whether the warrant is vulnerable to defendant's motion in arrest of judgment.
In State v. Fenner, 263 N.C. 694, 700, 140 S.E.2d 349, 353, Moore, J., for the Court, summarizes the holdings in prior decisions as follows: "A warrant charging a violation of G.S. § 14-223 must, in addition to formal parts, the name of accused, the date of the offense and the county or locality in which it was alleged to have been committed, (a) identify by name the person alleged to have been resisted, delayed or obstructed, and describe his official character with sufficient certainty to show that he was a public officer within the purview of the statute, (b) indicate the official duty he was discharging or attempting to discharge, and (c) state in a general way the manner in which accused resisted or delayed or obstructed such officer. State v. Harvey, 242 N.C. 111, 86 S.E.2d 793; State v. Eason, 242 N.C. 59, 86 S.E.2d 774; State v. Jenkins, 238 N.C. 396, 77 S.E.2d 796." In Fenner, and also in State v. Taft, 256 N.C. 441, 124 S.E.2d 169, referred to in Fenner, the warrants were held sufficient. In State v. Maness, 264 N.C. 358, 141 S.E.2d 470, the count on which judgment was arrested, which purported to charge a violation of G.S. § 14-223, did not state in a general way the manner in which accused resisted or delayed or obstructed such officer. In State v. Smith, 262 N.C. 472, 137 S.E.2d 819, and in State v. White, 266 N.C. 361, 145 S.E.2d 872, it was considered the indictment in Smith and the warrant in White did not sufficiently set forth the official duty the officer was discharging or attempting to discharge. The warrant under consideration is not subject to the defects on which Smith, Maness and White are based. Rather, it is in substantial accord with the warrants upheld in Taft and in Fenner. The conclusion reached is that defendant's motion in arrest of judgment was properly denied; and that the verdict and the judgment, except as to the time the sentence will begin, should be and are upheld.

Warrant for Assault with a Deadly Weapon
This warrant charged that defendant "did willfully, maliciously and unlawfully assault the person of one B. B. Coats with a deadly weapon, to wit, a gallon glass jar by threatening to hit him with the said jar," etc.
*89 Considering the sufficiency of an indictment for the statutory crime of felonious assault as defined in G.S. § 14-32, this Court held "a certain knife" was a sufficient description of the weapon. State v. Randolph, 228 N.C. 228, 45 S.E.2d 132. Decision was based on the general rule that an indictment following substantially the language of the statute as to the essential elements of the offense meets legal requirements.
The warrant under consideration does not purport to charge a statutory crime. It purports to charge an aggravated assault, that is, an assault with a deadly weapon.
The requisites of an indictment or warrant charging the criminal offense of assault with a deadly weapon are set forth in 6 C.J.S. Assault and Battery § 110 g(2), as follows: "In an indictment for an assault with a deadly or dangerous weapon, the dangerous or deadly character of the weapon must be averred, either in the language of the statute, or by a statement of facts from which the court can see that it necessarily was such. It is only necessary, however, to describe and charge the weapon to be deadly or dangerous where it is a weapon the ordinary name of which does not, ex vi termini, import its deadly or dangerous character; if it is a weapon the ordinary name of which imports its deadly or dangerous character, ex vi termini, it is sufficient to describe it by its name, without alleging that it was a deadly or dangerous weapon."
In State v. Porter, 101 N.C. 713, 7 S.E. 902, it was held that, to sustain an indictment as sufficiently charging an assault with a deadly weapon, it must appear from the indictment that the weapon, ex vi termini, is a deadly weapon, or that the description of the weapon and the circumstances of its use are sufficient to show its character as a deadly weapon. Smith, C.J., for the Court, said: "The present indictment manifestly falls short of this requirement; for, while called a `deadly weapon' it is designated simply as a `stick,' with no description of its size, weight, or other qualities or properties, from which it can be seen to be a deadly or dangerous implement, calculated in its use to put in peril life, or inflict great physical injury upon the assailed." True, there are borderline cases, such as State v. Phillips, 104 N.C. 786, 10 S.E. 463, in which an indictment charging as assault "upon one W. R. Butler, with a certain deadly weapon, to-wit, with a club," etc., was held sufficient. Even so, the authority of State v. Porter, supra, was recognized; and, based on cited definitions, Avery, J., for the Court, concluded that the word "club" meant "not only a large, but a heavy, stick", suitable for use as an offensive weapon.
We are constrained to hold that a warrant charging an assault upon a named person with "a gallon glass jar by threatening to hit him with the said jar" does not sufficiently charge an assault with a deadly weapon to support a verdict and judgment for that offense. It contains no allegations as to the manner of defendant's use of the "gallon glass jar" other than the general allegation that defendant was threatening to hit the person alleged to have been assaulted with said jar.
Obviously, the warrant was sufficient to charge an unlawful assault. Although the court below instructed the jury as to circumstances under which they might return a verdict of guilty of simple assault, they returned a verdict of guilty as charged.
Under the circumstances, the verdict of guilty as charged must be considered a verdict of guilty of simple assault. Hence, the judgment is vacated; and the cause is remanded for pronouncement of a new judgment based on a conviction of simple assault.
Having considered all assignments of error brought forward in defendant's brief, the conclusions reached are as follows: With reference to the prosecutions for "Larcency" and "Disorderly Conduct," the *90 verdicts and judgments are vacated; and in respect thereto the court below will enter judgments dismissing these prosecutions. With reference to the prosecution for "Resisting Arrest," the verdict and the judgment, except as to the time the sentence will begin, are not disturbed; and the case is remanded to the end that the court below shall enter a judgment specifying the time for the beginning of the sentence. With reference to the prosecution for "Assault with a Deadly Weapon," the verdict will stand as a verdict of guilty of simple assault; but the judgment pronounced thereon is vacated. The court below will pronounce a new judgment for a term not exceeding thirty days and provide therein when the sentence, if any, will begin.
Error and remanded.